Name: Commission Implementing Regulation (EU) 2015/1393 of 13 August 2015 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± (Kalamata) (PDO)]
 Type: Implementing Regulation
 Subject Matter: foodstuff;  marketing;  regions of EU Member States;  Europe;  processed agricultural produce;  consumption
 Date Published: nan

 14.8.2015 EN Official Journal of the European Union L 215/38 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1393 of 13 August 2015 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± (Kalamata) (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(b) thereof, Whereas: (1) Regulation (EU) No 1151/2012 entered into force on 3 January 2013. It repealed and replaced Council Regulation (EC) No 510/2006 (2). (2) Pursuant to Article 9(1) of Regulation (EC) No 510/2006, the Commission examined Greece's application for the approval of amendments to the specification for the protected designation of origin (henceforth: PDO) Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± (Kalamata), registered under Commission Regulation (EC) No 1065/97 (3). (3) Since the amendments in question were not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union (4) as required by Article 6(2) of Regulation (EC) No 510/2006. (4) The Commission received 5 oppositions pursuant to Article 7(1) and 7(2) of Regulation (EC) No 510/2006 (5). The first one was received on 14 December 2012 from the Swiss Company NECTRA FOOD SA. The second one was received on 17 December 2012 from the Egyptian Company FAR TRADING CO. The third one was received on 17 December 2012 from the Norwegian Company Oluf Lorentzen AS. The fourth one was received on 20 December 2012 from the United Kingdom. The fifth one was received on 17 December 2012 from the Danish Company CARL B.FELDTHUSEN. (5) The last opposition was considered not admissible since, according to Article 7(2) of Regulation (EC) No 510/2006, legal persons established in a Member State may not lodge a statement of opposition directly with the Commission. The other oppositions were deemed admissible. (6) By letters dated 15 February 2013, the Commission invited the interested parties to engage in appropriate consultations to seek agreement among themselves within six months in accordance with their internal procedures. (7) No agreement was reached between the parties within the time limit. (8) Given that no agreement was reached, the Commission should adopt a decision in accordance with the procedure referred to in Article 52(3)(b) of Regulation (EU) No 1151/2012. (9) The opponents claim that the geographical area resulting from the amendment is not homogenous since the part of the geographical area additionally covered by the amendment request does not possess the same unique microclimatic characteristics as the current PDO area; that the chemical and organoleptic characteristics, and therefore the quality, of the olive oil produced in the amended area proposed are lower than those of the olive oil produced in the current PDO area; that this decline in quality would imply a loss of image and reputation of the product; that the extension of the area would mislead consumers since it is no longer produced in the area of Kalamata province but in the area of Messinia Region and since it can be even bottled outside that Region; that the new geographical area is not delimited with regard to the link; that the absence of a geographical bottling restriction dilutes the link between the product and the area, generates problems of traceability and exposes the product to possible frauds and quality deterioration; that the statistical relevance and representativeness of the data carried out to support the amendment application are questionable; that the web link in the published single document leading to the amended product specification did not work properly. (10) Despite the above mentioned allegations submitted by the opponent, it is appropriate to approve the amendment to the product specification of the PDO Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± (Kalamata) for the following reasons. (11) The homogeneity of natural and human factors inside the area of Messinia is exhaustively described in the application for amendment, in the single document and in the product specification. The opponent did not provide evidence that the pedo-climatic conditions in the part of the geographical area additionally covered by the amendment request are substantially different from the ones of the current geographical area. In addition, Messinia region is presently the defined geographical area of the PDO Elia Kalamatas (olive of Kalamata). In conclusion, the area of Messinia, as defined in the application for amendment, is liable to qualify as the defined geographical area for the PDO Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± (Kalamata) covering olive oil. (12) The claim concerning the devaluation of the quality and the loss of reputation was not supported with concrete details giving evidence of such a quality decrease. The analysis of the data on the organoleptic and chemical characteristics of the olive oil produced in the two areas, included in the study enclosed to the oppositions, is not conclusive in demonstrating that the characteristics of the olive oil produced in the amended area proposed are lower than those of the olive oil produced in the current PDO area. In contrast, the data provided by the Greek authorities show that the two olive oils have overall the same organoleptic and chemical characteristics with negligible differences. (13) In addition, to let a product reaching or maintaining a given quality or image is not the aim of Regulation (EU) No 1151/2012 which does not contain any provision to that purpose. As long as it can be verified that the characteristics of the product issued from the modified geographical area, similar to the characteristics of the product issued from the current PDO area, are essentially due to the natural and human factors of the modified geographical area the application for amendment complies with the requirements of Regulation (EU) No 1151/2012. (14) There are numerous cases of registered PDOs whose names do not correspond to the name of the geographical area. Accordingly, the fact that, following the amendment application, the PDO will be produced also in the Messinia Region is not at variance with Regulation (EU) No 1151/2012. (15) The sentence in the product specification clarifying that the product may be bottled outside the defined geographical area is not at variance with Regulation (EU) No 1151/2012 and does not affect the link. In the framework of Regulation (EU) No 1151/2012, an obligation to package the product within the area derogates from the standard rules and must be justified in accordance with Article 7(1) point (e) of Regulation (EU) No 1151/2012. If justified, it is up to the applicant to insert this kind of restrictions in the product specification. In the present case, the applicants did not propose such a restriction. In addition, the opponents did not give sufficient product-specific justifications as to why packaging in the delimited geographical area should be compulsory. (16) Opponents claim that the analysis of the data on the organoleptic and chemical characteristics of the olive oil produced in the established geographical area and of the olive oil produced in the rest of the geographical area, as amended, reported in the study enclosed to the oppositions, clearly demonstrates that the new geographical area is not delimited with regard to the link. The Commission considers that this analysis is not useful to conclude that the amended area is not defined with regard to the link. It fails to demonstrate that the organoleptic and chemical characteristics of the olive oil produced in the amended area proposed and those of the olive oil produced in the current PDO area are not homogenous. The opponents failed to explain their conclusion that the amended area is not defined with regard to the link. (17) The opponents also criticise the data supporting the amendment request and demonstrating that the olive oil produced in the Messinia Region possesses characteristics making it homogenous with the olive oil produced in the current PDO area. The opponents claim that these data are statistically incapable of providing results with scientific significance. They see the data as geographically not representative and insufficient as regards the number of samples and the production years taken into consideration. (18) The Commission has verified the reliability of the above mentioned data with the Greek authorities. Additional figures were also provided. These figures are based on solid statistical grounds as regards the production years considered and the number and geographical distribution of the samples. It stems from these data that the olive oil produced in the established geographical area of the PDO Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± (Kalamata) and the olive oil produced in the rest of the geographical area, as amended, have the same organoleptic and chemical characteristics overall, with negligible differences. (19) A typing error was identified in the table included in point 3.2 of the amendment application: the average acidity value for the area rest of Messinia is not 0,49 but 0,37. This clerical error does not prejudge the final assessment on the homogeneity of the oil produced in the two areas and it does not constitute a substantial change that requires the amendment application to be published again. (20) At last, opponents invoked that the internet address included in the single document annexed to the application for amendment of the PDO Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± (Kalamata) leading to the most recent version of the product specification did not work properly. This allegedly prevented the researchers who drafted the study for the opponents from having access to any publication reference of the specification. (21) The Greek authorities have confirmed that the link worked properly during the whole opposition period. The opponents failed to provide detailed information as to the circumstances (i.e. date, number of attempts to access the site etc. ¦) under which the link was found not working. In conclusion, also in the light of the detailed and well developed four oppositions received showing a thorough knowledge of the specification and an in-depth scrutiny thereof, the Commission considers that the right to oppose to the approval of the amendment of the PDO Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± (Kalamata) was not affected. (22) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ± (Kalamata) (PDO) are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (OJ L 93, 31.3.2006, p. 12). (3) Commission Regulation (EC) No 1065/97 of 12 June 1997 supplementing the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (OJ L 156, 13.6.1997, p. 5). (4) OJ C 186, 26.6.2012, p. 18. (5) Meanwhile replaced by Article 51(1) of Regulation (EU) No 1151/2012.